DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to Applicant’s amendment filed February 09, 2022.  Claims 1,8,25-42 are pending.  Claims 2-7,9-24 were canceled.

Claim Rejections - 35 USC § 112
Claims 8 and 33-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Re-claim 8:  Base claim 8 recites “…wherein the dummy pad is configured to be electrically connected with some of the testing contacts in a non-solder connection….  However, nowhere in the original specification mention and provide for the support for the negative limitation of “…in a non-solder connection…”

	(Dependent claims are rejected as depending on rejected base claim)

Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Re-claim 32:  Scope of the limitation of “…within a predetermined value…” is indefinite, since what the value is predetermined beforehand.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1,25,30,31,32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Min (2021/0280476).
Re-claim 1, Min teaches (at Figs 1-15; paragraphs 17-69) a semiconductor device package, comprising: a substrate 100 (e.g. Figs 1,14-15) having a central region and a periphery around the central region, the substrate including a plurality of testing contacts (e.g. 210 to 250 in Figs 10-15,8-9,14-15,1,5; paragraphs 17-23,66-69) disposed within the periphery; wherein the testing contacts are configured to detect a mis-alignment (Figs 14-15 and para 64-65 for misalignment; Figs 8-9 and para 48-50  for mis-alignment) between the substrate 10 and an electronic component 700 (Figs 6-15, para 44-45) disposed on the substrate by an electrical connection formed between at least one of the testing contacts (e.g. one of 210 to 250) and a dummy pad 620/610 (Figs 8-9,14-15,1, paragraphs 17-23,66-69) on the electronic component 700.  Re-claim 25, wherein the plurality of testing contacts (e.g. 210 to 250 in Figs 10-15,8-9,14-15,1,5; paragraphs 17-23,66-69) comprise a first set of the testing contacts (e.g. 220 to 250 in Figs 10-15,8-9,14-15,1,5; paragraphs 17-23,66-69) around an alignment area of the substrate 100, wherein the dummy pad 620/610 (Figs 8-9,14-15,1, paragraphs 17-23,66-69) is in contact with the alignment area, and wherein the dummy pad 620/610 has an edge spaced apart from the first set of the testing contacts (e.g. 230,250 in Figs 4,9; paragraphs 39-40,50-51; Fig 15, paragraphs 66-69; and 220,230 in Fig 5, para 41-42) from a top view.  Re-claim 30, wherein at least one of the testing contacts includes a first portion (e.g. 210 to 250 in Figs 10-15,8-9,14-15,1,5; paragraphs 17-23,66-69) located inside of a projection area of the electronic component 700 (Fig 6) on the substrate 100 and a second portion (e.g. 300a-300c in Figs 6,1; paragraph 17 where test pads 300a-300c may be disposed on the upper surface 100S1 or lower surface 100S2) located outside of the projection area (Fig 6), and wherein the first portion and the second portion are exposed from an upper surface (para 17 for disposing the pads on the upper surface) of the substrate 100.  Re-claim 31, wherein the second portion (e.g. 300a-300c in Figs 6,1; paragraph 17 where test pads 300a-300c may be disposed on the upper surface 100S1 or lower surface 100S2) is configured to be electrified to detect whether two of the testing contacts are electrically connected (Figs 1,6; para 21-22).  Re-claim 32, wherein the mis-alignment between the substrate 100 and an electronic component 700 is determined to be within a predetermined value (shown in Figs 4,5,14-15 for mis-alignment within the predetermined value from the test contacts) in the case that some of the testing contacts (e.g. 210 to 250 in Figs 8-9,14-15,1, paragraphs 17-23,66-69) are electrically disconnected from the dummy pad 620/610 (Figs 8-9,14-15,1, paragraphs 17-23,66-69).


Claims 1,8,25-29,31-33,35-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikawa (2019/0198471).
Re-claim 1, Ikawa teaches (at Figs 1-13; paragraphs 25-97) a semiconductor device package, comprising: a substrate 1 (Fig 1A, para 25-27 for a substrate of a semiconductor element; and Figs 9A-9C) having a central region and a periphery around the central region, the substrate including a plurality of testing contacts (21-24 in Figs 1A-1D, para 28-34; and Figs 9A-9C; para 68-74; 3,41 in Figs 7A-7B,8; para 51-65) disposed within the periphery; wherein the testing contacts (21-24 in Figs 1A-1D and 9A-9C; 21-24,31-35,26 in Figs 9A-9C, para 68-74; 3,41,41A in Figs 7A-7B,8; para 51-65) are configured to detect a mis-alignment (e.g. Figs 1B-2; para 32-34 for displacement as mis-alignment; Figs 9B-9C)  between the substrate and an electronic component (para 25-27 for a device having a dummy pad electrode 5) disposed on the substrate by an electrical  connection formed between at least one of the testing contacts and a dummy pad (5 in Figs 1A-1D,  para 25-27; and Figs 9A-9C) on the electronic component.  Re-claim 8, Ikawa teaches (at Figs 1-13; paragraphs 25-97) a semiconductor device package, comprising: a substrate 1 (Fig 1A, para 25-27 for a substrate of a semiconductor element; and Figs 9A-9C) having a central region and a periphery around the central region, the substrate including a plurality of testing contacts (21-24 in Figs 1A-1D and 9A-9C; 21-24,31-35,26 in Figs 9A-9C; para 68-74; 3,41,41A in Figs 7A-7B,8; para 51-65) disposed within the periphery; and an electronic component (para 25-27 for a device having a dummy pad electrode 5)  disposed on the substrate, the electronic component including a dummy pad (5 in Figs 1A-1D,  para 25-27; and Figs 9A-9C); wherein the dummy pad 5 is configured to be electrically connected with some of the testing contacts 21-24 in a non-solder connection (Figs 1B-1D; and Figs 9A-9C for electrically connected between the dummy pad 5 and the testing contacts 21-24 without having any solder between the dummy pad 5 and the testing contacts 21-24).  Re-claim 25, wherein the plurality of testing contacts comprise a first set of the testing contacts (21-24 in Figs 1A-1D, para 28-34; and Figs 9A-9C; para 68-74) around an alignment area of the substrate, wherein the dummy pad 5 is in contact with the alignment area, and wherein the dummy pad 5 has an edge spaced apart from the first set of the testing contacts (22,23 in Figs 1C-1D; 21,23 in Fig 9B; pads 31-35 in Fig 9A; and pads 26 in Figs 9C) from a top view. Re-claim 26, wherein the plurality of testing contacts (21-24 in Figs 1A-1D and 9A-9C; 21-24,31-35,26 in Figs 9A-9C; para 68-74) comprise a second set of the testing contacts (e.g. pads 35 in Figs 9A-9C) extending into the alignment area, and wherein the dummy pad 5 is in contact with the second set of the testing contacts (e.g. pads 35 in Figs 9A-9C).  Re-claim 27, wherein the plurality of testing contacts (21-24 in Figs 1A-1D and 9A-9C; 21-24,31-35,26 in Figs 9A-9C; para 68-74) comprise a first set of the testing contacts (21-24 in Figs 1A-1D and 9A-9C; 21-24,26 in Figs 9A-9C; para 68-74) around an alignment area of the substrate and a second set of the testing contacts (e.g. pads 35 in Figs 9A-9C; para 68-74) extending into the alignment area, wherein the dummy pad 5 is in contact with the second set of the testing contacts (e.g. pads 35 in Figs 9A-9C; para 68-74) , and wherein the first set of the testing contacts (21-24 in Figs 1A-1D and 9A-9C; 21-24,31-34,26 in Figs 9A-9C; para 68-74) are electrically disconnected from the second set of the testing contacts (e.g. pads 35 in Figs 9A-9C; para 68-74).  Re-claim 28, wherein any two of the first set of the testing contacts (21-24 as shown in Figs 1A-1D and 9A-9C; 21-24,31-34,26 as shown in Figs 9A-9C; para 68-74) are electrically disconnected from each other.  Re-claim 29, wherein the plurality of testing contacts (21-24 in Figs 1A-1D and 9A-9C; 21-24,31-35,26 in Figs 9A-9C; para 68-74) comprise a first set of the testing contacts (21-24 in Figs 1A-1D and 9A-9C; 21-24,31-34,26 in Figs 9A-9C; para 68-74) around an alignment area and a second set of the testing contacts (e.g. pads 35 in Figs 9A-9C; para 68-74) extending into the alignment area, wherein the dummy pad 5 is in contact with the second set of the testing contacts (e.g. pads 35 in Figs 9A-9C; para 68-74), and wherein at least two of the second set of the testing contacts (e.g. pads 35 in Figs 9A-9C; para 68-74) are electrically connected with each other via the dummy pad 5 (Figs 9A,9C).  Re-claim 32, wherein the mis-alignment between the substrate 1 (Fig 1A, para 25-27 for a substrate of a semiconductor element with test contacts 21-24; and Figs 9A-9C; para 32-34 for displacement) and an electronic component (para 25-27 for a device having the dummy pad electrode 5) is determined to be within a predetermined value in the case that some of the testing contacts are electrically disconnected from the dummy pad 5 (as shown in Figs 1C-1D;9B-9C).  Re-claim 33, wherein the dummy pad 5 is directly bonded to at least one of the testing contacts (21-24 in Figs 1A-1D and 9A-9C; 21-24,31-35,26 in Figs 9A-9C; para 68-74) electrically connected with the dummy pad 5 (Figs 1B-1D; and Figs 9A-9C for directly connected between the dummy pad 5 and the testing contacts 21-24, as without having any solder between the dummy pad 5 and the testing contacts 21-24).  Re-claim 35, wherein the plurality of testing contacts (21-24 in Figs 1A-1D and 9A-9C; 21-24,31-35,26 in Figs 9A-9C; para 68-74) comprise a first set of the testing contacts (21-24 as shown in Figs 1A-1D and 9A-9C; 21-24,31-34,26 as shown in Figs 9A-9C; para 68-74) surrounding an alignment area of the substrate, and wherein the dummy pad 5 (as shown in Figs 9A,9C) is disposed over the alignment area.  Re-claim 36, wherein the first set of the testing contacts (21-24 as shown in Figs 1A-1D and 9A-9C; 21-24,31-34,26 as shown in Figs 9A-9C; para 68-74)  includes at least four testing contacts (e.g. 21-24,31-34 in Figs 9A-9C) arranged in an array around the alignment area.  Re-claim 37, wherein one of the first set of the testing contacts (e.g. pads 35 in Figs 9A-9C; para 68-74) is shaped along at least two sides of the alignment area (as shown in Figs 9A,9C with the area of dummy pad 5 as the alignment area, where a top of pads 35 shaped along two sides of the alignment area).   Re-claim 38, wherein a first one and a second one of at least two of a second set of the testing contacts (e.g. two testing pads 35 in Figs 9A-9C; para 68-74) extend into a first side and a second side of the alignment area respectively (as shown in Figs 9A,9C with the area of dummy pad 5 as the alignment area and pads 35 extending into the alignment area).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 
Claims 8,33,35,36 are rejected under 35 U.S.C. 103 as being unpatentable over  Min (2021/0280476) taken with Yan (2020/0159133) and Yearous (7,514,276).
Re-claim 8, Min teaches (at Figs 1-15; paragraphs 17-69) a semiconductor device package, comprising: a substrate 100 (e.g. Figs 1,14-15) having a central region and a periphery around the central region, the substrate including a plurality of testing contacts (e.g. 210 to 250 in Figs 10-15,8-9,14-15,1,5; paragraphs 17-23,66-69) disposed within the periphery; and an electronic component disposed on the substrate, the electronic component including a dummy pad 620/610 (Figs 8-9,14-15,1, paragraphs 17-23,66-69); wherein the dummy pad 620/610 (Figs 8-9,14-15,1) is configured to be electrically connected with some of the testing contacts (e.g. 210 to 250 in Figs 4,14-15) in a solder connection.  Re-claim 33, wherein the dummy pad 620/610 (Figs 8-9,14-15,1, paragraphs 17-23,66-69) is bonded to at least one of the testing contacts (e.g. 210 to 250 in Figs 4,14-15,8-9) electrically connected with the dummy pad.  Re-claim 35, wherein the plurality of testing contacts (e.g. 210 to 250 in Figs 10-15,8-9,14-15,1,5; paragraphs 17-23,66-69) comprise a first set of the testing contacts (e.g. 220 to 250 in Figs 10-15,8-9,14-15,1,5; paragraphs 17-23,66-69) surrounding an alignment area of the substrate 100, wherein the dummy pad 620/610 (Figs 8-9,14-15,1, paragraphs 17-23,66-69) is disposed over the alignment area.  Re-claim 36, wherein the first set of the testing contacts (e.g. 220 to 250 in Figs 10-15,8-9,14-15,1,5; paragraphs 17-23,66-69) includes at least four testing contacts (e.g. 220,230,240,250; Figs 10-15; para 53) arranged in an array around the alignment area.
Re-claims 8,33:  As described above, Min teaches the dummy pad electrically connected with some of the testing contacts in a solder connection; whereas, claim 8 recites in a non-solder connection (and re-claim 33 for directly bonded).
However, Yan teaches wherein the dummy pad (e.g. 428 in Fig 4) is configured to be electrically connected with some of the testing contacts (e.g. 416 in Fig 4; para 51-56) in a non-solder connection (paragraph 33 for directly bonding and connection between the dummy pad and the contacts without using a solder). Yearous teaches wherein the metal dummy pad (316 in Fig 3; 206 in Fig 2) is configured to be electrically connected with some of the metal testing contacts (e.g. 307,308,310 in Fig 3) in a non-solder connection (Fig 3 and col 3, line  36-67 for directly bonding and connection between the dummy pad and the contacts, thus without a solder).  
 Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device package of Min by providing electrically connection between the dummy pad to the testing contacts without using the solder therebetween, as taught by Yan and Yearous.  This is because of the desirability to provide a direct electrical connection and bonding between the dummy pad and the test contacts, without using an extra conductive material such as solder therebetween, thereby improving connection in the semiconductor device packaging and reducing process steps to provide the semiconductor device packaging. 


Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over  Min (2021/0280476) taken with Yan (2020/0159133) and Yearous (7,514,276), as applied to claims 8,33,35,36 above, further of Fujii (2014/0145338) and Lee (2020/0135594).
 Min, Yan and Yearous teach the semiconductor device package, as applied to claims 8,33,35,36 above; and Re-claim 34, Min teaches wherein the electronic component 700  includes the dummy pad 620/610 (Figs 8-9,14-15,1, paragraphs 17-23,66-69) formed on the electronic component and the substrate 100 includes the testing contacts (e.g. 210 to 250 in Figs 10-15,8-9,14-15,1,5; paragraphs 17-23,66-69) formed on the substrate, wherein the dummy pad forms a first interface with the testing contacts.
Re-claim 34:  As described above, Min already teaches the dummy pad formed on the electronic component and the test contacts formed on the substrate, but lacks including a first dielectric layer accommodating the dummy pad and a second dielectric layer accommodating the test contacts wherein the first dielectric layer forms a second interface with the second dielectric layer, and wherein the first interface is substantially aligned with the second interface.
However, Fujii teaches (at Fig 1A) the semiconductor device package comprising the dummy pad and the contact pads recessed and buried in the dielectric layers 6,3, wherein the electronic component 20 (Fig 1A, para 50-51) includes a first dielectric layer 6 accommodating the dummy pad (8,7 in Fig 1A, para 50-51), and the substrate 10 includes a second dielectric layer 3 (Fig 1A, para 48,47-49) accommodating the contacts (5,4 in Fig 1A, para 48-49), wherein the dummy pad forms a first interface with the testing contacts, wherein the first dielectric layer 6 forms a second interface with the second dielectric layer 3 (as shown in Fig 1A), and wherein the first interface is substantially aligned with the second interface (as shown in Fig 1A).  Lee teaches (at Figs 1A,1B,2; para 27-57) the semiconductor device package comprising the pads (e.g. P2a,235 in Fig 1A, para 34-36) and the test contact pads (e.g. TD in Figs 2; TP,180c,TP in Fig1A, para 42,34-36) recessed and buried in the dielectric layers INS1 and INS2 (Figs 1A-1B, para 38-41), wherein the electronic component 200 includes a first dielectric layer (INS1 in Figs 1B,1A; para 38-41) accommodating the dummy pad and the substrate 100 includes a second dielectric layer (INS2 in Figs 1B,1A; para 38-41) accommodating the testing contacts (e.g. TD in Figs 2; TP,180c,TP in Fig1A, para 42,34-36), wherein the dummy pad forms a first interface with the testing contacts, wherein the first dielectric layer (INS1 in Fig 1B,1A) forms a second interface with the second dielectric layer (INS1 in Figs 1B,1A), and wherein the first interface is substantially aligned with the second interface (as shown in Fig 1A).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device package of the references including Min by providing the semiconductor device package comprising the dummy pad and the test contacts recessed and buried in the dielectric layers, wherein the first interface is substantially aligned with the second interface, as taught by Fujii and Lee.  This is because of the desirability to form the semiconductor device package having a planar structure with the interfaces being substantially aligned and coplanar.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over  Min (2021/0280476) taken with Yan (2020/0159133) and Yearous (7,514,276), as applied to claims 8,33,35,36 above, and further of Lin (2018/0254257).
 Min, Yan and Yearous teach the semiconductor device package, as applied to claims 8,33,35,36 above; and Re-claim 37, Min teaches wherein the first set of four testing contacts (e.g. 220,230,240,250; Figs 10-15; para 53) arranged in an array around the alignment area.
Re-claim 37:  As described above, Min already teaches one of the first set of the testing contacts shaped along one side of the alignment area, but lacks having one of the contacts shaped along at least two sides of the alignment area.
However, Lin teaches (at Figs 3B,3A,1; para 25-26,20-24) the semiconductor device package, wherein the test contacts 120 (Fig 3B) are shaped along at least two sides of the alignment area, instead of having the test contacts 120 shaped along one side of the alignment area (Fig 3A).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device package of the references including Min by providing the test contacts shaped along at least two sides of the alignment area, as taught by Lin, because these designed shapes are alternative and art recognized equivalent for substitution in designing the alignment structure for the semiconductor device package, and also because of the desirability to provide the test contacts to surround all sides of the alignment area, thereby improving the accuracy during the alignment process.

Claims 39-40,42 are rejected under 35 U.S.C. 103 as being unpatentable over  Min (2021/0280476), Yan (2020/0159133) and Yearous (7,514,276), as applied to claims 8,33,35,36 above, and further of Sakiyama (2003/0085461).
Min, Yan and Yearous teach the semiconductor device package, as applied to claims 8,33,35,36 above and fully repeated herein; Re-claims 39-40, Min also teaches wherein one of the testing contacts includes a first portion (e.g. 210 to 250 in Figs 10-15,8-9,14-15,1,5; paragraphs 17-23,66-69) located inside of a projection area of the electronic component 700 (Fig 6) on the substrate 100 and a second portion (e.g. 300a-300c in Figs 6,1; paragraph 17 where test pads 300a-300c may be disposed on the upper surface 100S1 or lower surface 100S2) located outside of the projection area, and wherein an upper surface of the first portion and an upper surface of the second portion are exposed from an upper surface of the substrate 100 (para 17 for disposing the test pads 300a-300c on the upper surface of the substrate 100, instead at a bottom surface of the substrate 100); and Re-claim 42, Min teaches wherein the dummy pad 620/610 (Figs 8-9,14-15,1, paragraphs 17-23,66-69) is bonded to at least one of the testing contacts (e.g. 210 to 250 in Figs 4,14-15,8-9) electrically connected with the dummy pad by directly bonding, as taught previously by Yan and Yearous; the plurality of testing contacts (e.g. 210 to 250 in Figs 10-15,8-9,14-15,1,5; paragraphs 17-23,66-69) comprise a first set of the testing contacts (e.g. 220 to 250 in Figs 10-15,8-9,14-15,1,5; paragraphs 17-23,66-69) rounding an alignment area of the substrate 100, wherein the dummy pad 620/610 (Figs 8-9,14-15,1, paragraphs 17-23,66-69) is disposed over the alignment area; and wherein Min also teaches wherein one of the testing contacts includes a first portion (e.g. 210 to 250 in Figs 10-15,8-9,14-15,1,5; paragraphs 17-23,66-69) located inside of a projection area of the electronic component 700 (Fig 6) on the substrate 100 and a second portion (e.g. 300a-300c in Figs 6,1; paragraph 17 where test pads 300a-300c may be disposed on the upper surface 100S1 or lower surface 100S2) located outside of the projection area, and wherein an upper surface of the first portion and an upper surface of the second portion are exposed from an upper surface of the substrate 100 (para 17 for disposing the test pads 300a-300c on the upper surface of the substrate 100, instead at a bottom surface of the substrate 100)
Re-claims 39,42:  As described above, Min already teaches the testing contacts including the first portion and the second portion, but lacks having the upper surface of the first portion be substantially aligned with the upper surface of the second portion; and Re further claim 40 for the second portion having a greater width than the first portion.
However, Re-claims 39 and 42, Sakiyama teaches (at Fig 1) wherein one of the testing contacts includes a first portion (e.g. 1-21 in Fig 1)  located inside of a projection area of the electronic component 2 on the substrate 1 and a second portion (e.g.  1-01 in Fig 1) located outside of the projection area, and wherein an upper surface of the first portion 1-21 and an upper surface of the second portion 1-01 are substantially aligned; and Re further claim 40, wherein a width of the second portion (1-01 as shown in Figs 1,7; para 71,10) is greater than a width of the first portion (1-21,1-22 as shown in Figs 1,7).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device package of the references including Min by providing the testing contact with an upper surface of the first portion be substantially aligned with the upper surface of the second portion, 
as taught by Sakiyama, with the second portion having a greater width than the first portion.   
This is because of the desirability to enable a probe tip making a contact with the second portion of the test contacts located outside the projection area so that an electrical testing can be performed, and because of the desirability to provide the semiconductor device package comprising the test contacts having a planar structure, wherein the second portion of the test contact has a greater width than the first portion so that accessing to the test contact by the probe tip for electrical testing would be easier.


Claim 41 is  rejected under 35 U.S.C. 103 as being unpatentable over  Min (2021/0280476), Yan (2020/0159133), Yearous (7,514,276), and Sakiyama (2003/0085461).as applied to claims39-40,42 above, taken with Abe (2003/0218246) and Wang (2013/0092935).
Min, Yan, Yearous and Sakiyama teach the semiconductor device package, as applied to claims 39-30,42 above and fully repeated herein; Re-claim 41, Min also teaches wherein the one of the testing contacts (e.g. 210 to 250 in Figs 10-15,8-9,14-15,1,5; paragraphs 17-23,66-69) further includes an extending portion (400a-400c in  Fig 1), and a bottom surface of the first portion (e.g. 210 to 250 in Figs 10-15,8-9,14-15,1,5; paragraphs 17-23,66-69) and a bottom surface of the second portion (e.g. 300a-300c in Figs 6,1; paragraph 17 where test pads 300a-300c may be disposed on the upper surface 100S1 or lower surface 100S2) are connected to the extending portion (400a-400c as shown in Figs 1,10-14).
Re-claim 41: As described above, Min already teaches the bottom surface of the first portion and the bottom surface of the second portion connecting to the external portion, but lacks having the bottom surfaces of the first and second portions disposed on the same surface of the extending portion.
However, Abe teaches the testing contacts 6/6a further including an extending portion 5, and a bottom surface of the first portion (e.g. Fig 1, a pad electrode 6/6a located at a second position from the left to the right as shown in Figs 1,3C,3D; para 56-68) and a bottom surface of the second portion (Fig 1, the pad electrode 6/6a located at a first position from the left to the right as shown in Figs 1, 3C,3D) are disposed on the same surface of an extending portion 5 (Figs 1,3B).  Wang teaches one of the testing contacts (e.g. two left 106 in Fig 1) further including an extending portion (most left 120 in Fig 1 and Fig 4), and a bottom surface of the first portion 106 and a bottom surface of the second portion (e.g. most left 106 in Fig 1) are disposed on the same surface of an extending portion 120 (Figs 1,4).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device package of the references including Min by disposing the bottom surface of the first portion and the bottom surface of the second portion on the same surface of an extending portion, as taught by Abe and Wang.  This is because of the desirability to employ the same extension portion to provide electrical connection to the first portion and the second portion so that electrical testing of the semiconductor device package can be performed.
 

  
Claim 30 is also rejected under 35 U.S.C. 103 as being unpatentable over Ikawa (2019/0198471) taken with Min (2021/0280476).
Ikawa teaches the semiconductor device package, as applied to claims 1,8,25-29,31-33,35-38 above; and Re-claim 30, Ikawa teaches (Figs 7A-7B,8) wherein at least one of the testing contacts (3,41,41A in Figs 7A-7B,8; para 51-65) includes a first portion 3 located inside of a projection area of the dummy pad 5 of the electronic component on the substrate and a second portion 41,41A located outside of the projection area of the dummy pad 5. 
Re-claim 30:  As described above, Ikawa already teaches the test contacts including the first portion and the second portion, but lacks showing the first portion located inside the projection area of the electronic component and the second portion located outside the projection area, wherein the first portion and the second portion are exposed from an upper surface of the substrate.	
However, Min teaches (at Figs 1-15; paragraphs 17-69) a semiconductor device package, wherein at least one of the testing contacts includes a first portion (e.g. 210 to 250 in Figs 10-15,8-9,14-15,1,5; paragraphs 17-23,66-69) located inside of a projection area of the electronic component 700 (Fig 6) on the substrate 100 and a second portion (e.g. 300a-300c in Figs 6,1; paragraph 17 where test pads 300a-300c may be disposed on the upper surface 100S1 or lower surface 100S2) located outside of the projection area (Fig 6), and wherein the first portion and the second portion are exposed from an upper surface (para 17 for disposing the pads on the upper surface) of the substrate 100.  
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device package of the references including Ikawa by providing the first portion located inside the projection area of the electronic component and the second portion located outside the projection area, wherein the first portion and the second portion are exposed from an upper surface of the substrate, as taught by Min. This is because of the desirability to enable a probe tip making a contact with the test contacts so that an electrical testing can be performed.

 
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Ikawa (2019/0198471) taken with Fujii (2014/0145338) and Lee (2020/0135594). 
 Ikawa teaches the semiconductor device package, as applied to claims 1,8,25-29,31-33,35-38 above; Re-claim 34, Ikawa teaches wherein the electronic component (para 25-27 for a device having a dummy pad electrode 5) includes the dummy pad (5 in Figs 1A-1D,  para 25-27; and Figs 9A-9C) formed on the electronic component and the substrate 1 (Fig 1A, para 25-27 for a substrate of a semiconductor element; and Figs 9A-9C) includes the testing contacts (21-24 in Figs 1A-1D and 9A-9C; 21-24,31-35,26 in Figs 9A-9C, para 68-74; 3,41,41A in Figs 7A-7B,8; para 51-65) formed on the substrate, wherein the dummy pad forms a first interface with the testing contacts.
Re-claim 34:  As described above, Ikawa already teaches the dummy pad formed on the electronic component and the test contacts formed on the substrate, but lacks including a first dielectric layer accommodating the dummy pad and a second dielectric layer accommodating the test contacts wherein the first dielectric layer forms a second interface with the second dielectric layer, and wherein the first interface is substantially aligned with the second interface.
However, Fujii teaches (at Fig 1A) the semiconductor device package comprising the dummy pad and the contact pads recessed and buried in the dielectric layers 6,3, wherein the electronic component 20 (Fig 1A, para 50-51) includes a first dielectric layer 6 accommodating the dummy pad (8,7 in Fig 1A, para 50-51), and the substrate 10 includes a second dielectric layer 3 (Fig 1A, para 48,47-49) accommodating the contacts (5,4 in Fig 1A, para 48-49), wherein the dummy pad forms a first interface with the testing contacts, wherein the first dielectric layer 6 forms a second interface with the second dielectric layer 3 (as shown in Fig 1A), and wherein the first interface is substantially aligned with the second interface (as shown in Fig 1A).  Lee teaches (at Figs 1A,1B,2; para 27-57) the semiconductor device package comprising the pads (e.g. P2a,235 in Fig 1A, para 34-36) and the test contact pads (e.g. TD in Figs 2; TP,180c,TP in Fig1A, para 42,34-36) recessed and buried in the dielectric layers INS1 and INS2 (Figs 1A-1B, para 38-41), wherein the electronic component 200 includes a first dielectric layer (INS1 in Figs 1B,1A; para 38-41) accommodating the dummy pad and the substrate 100 includes a second dielectric layer (INS2 in Figs 1B,1A; para 38-41) accommodating the testing contacts (e.g. TD in Figs 2; TP,180c,TP in Fig1A, para 42,34-36), wherein the dummy pad forms a first interface with the testing contacts, wherein the first dielectric layer (INS1 in Fig 1B,1A) forms a second interface with the second dielectric layer (INS1 in Figs 1B,1A), and wherein the first interface is substantially aligned with the second interface (as shown in Fig 1A).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device package of the references including Ikawa by providing the semiconductor device package comprising the dummy pad and the test contacts recessed and buried in the dielectric layers, wherein the first interface is substantially aligned with the second interface, as taught by Fujii and Lee.  This is because of the desirability to form the semiconductor device package having a planar structure with the interfaces being substantially aligned and coplanar.


Claim 37 is further rejected under 35 U.S.C. 103 as being unpatentable over Ikawa (2019/0198471) taken with Lin (2018/0254257).  
 Ikawa teaches the semiconductor device package, as applied to claims 1,8,25-29,31-33,35-38 above; and Re-claim 37, Ikawa teaches wherein the first set of four testing contacts (e.g. 21-24 as shown in Figs 1A-1C) arranged in an array around the alignment area.
Re-claim 37:  As described above, Ikawa already teaches one of the first set of the testing contacts shaped along one side of the alignment area, but lacks having one of the contacts shaped along at least two sides of the alignment area.
However, Lin teaches (at Figs 3B,3A,1; para 25-26,20-24) the semiconductor device package, wherein the test contacts 120 (Fig 3B) are shaped along at least two sides of the alignment area, instead of having the test contacts 120 shaped along one side of the alignment area (Fig 3A).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device package of the references including Ikawa by providing the test contacts shaped along at least two sides of the alignment area, as taught by Lin, because these designed shapes are alternative and art recognized equivalent for substitution in designing the alignment structure for the semiconductor device package, and also because of the desirability to provide the test contacts to surround all sides of the alignment area, thereby improving the accuracy during the alignment process.
  

Claims 39-40,42 are rejected under 35 U.S.C. 103 as being unpatentable over Ikawa (2019/0198471) taken with Min (2021/0280476) and Sakiyama (2003/0085461).
 Ikawa teaches the semiconductor device package, as applied to claims 1,8,25-29,31-33,35-38 above; Re-claim 39, Ikawa teaches (Figs 7A-7B,8) wherein at least one of the testing contacts (3,41,41A in Figs 7A-7B,8; para 51-65) includes a first portion 3 located inside of a projection area of the dummy pad 5 of the electronic component on the substrate and a second portion 41,41A located outside of the projection area of the dummy pad 5; Re-claim 40, wherein a width of the second portion 41,41A (as shown in Figs 7A-7B,8) is greater than a width of the first portion 3 (as shown in Figs 7A-7B,8); and Re claim 42, wherein the dummy pad 5 is directly bonded to at least one of the testing contacts (21-24 in Figs 1A-1D and 9A-9C; 21-24,31-35,26 in Figs 9A-9C; para 68-74) electrically connected with the dummy pad 5 (Figs 1B-1D; and Figs 9A-9C for directly connected between the dummy pad 5 and the testing contacts 21-24, as without having any solder between the dummy pad 5 and the testing contacts 21-24); wherein the plurality of testing contacts (21-24 in Figs 1A-1D and 9A-9C; 21-24,31-35,26 in Figs 9A-9C; para 68-74) comprise a first set of the testing contacts (21-24 as shown in Figs 1A-1D and 9A-9C; 21-24,31-34,26 as shown in Figs 9A-9C; para 68-74) surrounding an alignment area of the substrate, and wherein the dummy pad 5 (as shown in Figs 9A,9C) is disposed over the alignment area; and wherein at least one of the testing contacts (3,41,41A in Figs 7A-7B,8; para 51-65) includes a first portion 3 located inside of a projection area of the dummy pad 5 of the electronic component on the substrate and a second portion 41,41A located outside of the projection area of the dummy pad 5.
Re-claims 39,42:  As described above, Ikawa already teaches the test contacts including the first portion and the second portion, but lacks showing the first portion located inside the projection area of the electronic component and the second portion located outside the projection area, wherein an upper surface of the first portion and an upper surface of the second portion are substantially aligned. 
However, Min teaches (at Figs 1-15; paragraphs 17-69) a semiconductor device package, wherein at least one of the testing contacts includes a first portion (e.g. 210 to 250 in Figs 10-15,8-9,14-15,1,5; paragraphs 17-23,66-69) located inside of a projection area of the electronic component 700 (Fig 6) on the substrate 100 and a second portion (e.g. 300a-300c in Figs 6,1; paragraph 17 where test pads 300a-300c may be disposed on the upper surface 100S1 or lower surface 100S2) located outside of the projection area (Fig 6), and wherein the first portion and the second portion are exposed from an upper surface (para 17 for disposing the pads on the upper surface) of the substrate 100.  Sakiyama teaches (at Fig 1) wherein one of the testing contacts includes a first portion (e.g. 1-21 in Fig 1)  located inside of a projection area of the electronic component 2 on the substrate 1 and a second portion (e.g.  1-01 in Fig 1) located outside of the projection area, and wherein an upper surface of the first portion 1-21 and an upper surface of the second portion 1-01 are substantially aligned; and Re further claim 40, wherein a width of the second portion (1-01 as shown in Figs 1,7; para 71,10) is greater than a width of the first portion (1-21,1-22 as shown in Figs 1,7).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device package of the references including Ikawa by providing the first portion located inside the projection area of the electronic component and the second portion located outside the projection area, wherein the first portion and the second portion are exposed from an upper surface of the substrate, as taught by Min and Sakiyama, and providing the testing contact with an upper surface of the first portion be substantially aligned with the upper surface of the second portion, as taught by Sakiyama.  This is because of the desirability to enable a probe tip making a contact with the second portion of the test contacts located outside the projection area so that an electrical testing can be performed, and because of the desirability to provide the semiconductor device package comprising the test contacts having a planar structure, wherein the second portion of the test contact has a greater width than the first portion so that accessing to the test contact by the probe tip for electrical testing would be easier.

 
Claim 41 rejected under 35 U.S.C. 103 as being unpatentable over Ikawa (2019/0198471) taken with Min (2021/0280476) and Sakiyama (2003/0085461), as applied to claims 39-40,42 above, further with Abe (2003/0218246) and Wang (2013/0092935).
Ikawa Min and Sakiyama teach the semiconductor device package, as applied to claims 39-40,42 above; Re-claim 41, Ikawa teaches (Figs 7A-7B,8) wherein at least one of the testing contacts (3,41,41A; Figs 7A-7B,8) further includes an extending portion (connection lines between pads 41 and pads 3; Figs 7A-7B,8, para 55), and the first portion (3; Figs 7A-7B,8) and the second portion (e.g. 41,41A; Figs 7A,7B,8) are connected to the extending portion (connection lines); and wherein Re-claim 41, Min teaches wherein the one of the testing contacts (e.g. 210 to 250 in Figs 10-15,8-9,14-15,1,5; paragraphs 17-23,66-69) further includes an extending portion (400a-400c in  Fig 1), and a bottom surface of the first portion (e.g. 210 to 250 in Figs 10-15,8-9,14-15,1,5; paragraphs 17-23,66-69) and a bottom surface of the second portion (e.g. 300a-300c in Figs 6,1; paragraph 17 where test pads 300a-300c may be disposed on the upper surface 100S1 or lower surface 100S2) are connected to the extending portion (400a-400c as shown in Figs 1,10-14).
Re-claim 41: As described above, the references of Ikawa and Min already teach the first portion and the second portion connecting to the external portion, but lacks having the bottom surfaces of the first and second portions disposed on the same surface of the extending portion.
However, Abe teaches the testing contacts 6/6a further including an extending portion 5, and a bottom surface of the first portion (e.g. Fig 1, a pad electrode 6/6a located at a second position from the left to the right as shown in Figs 1,3C,3D; para 56-68) and a bottom surface of the second portion (Fig 1, the pad electrode 6/6a located at a first position from the left to the right as shown in Figs 1, 3C,3D) are disposed on the same surface of an extending portion 5 (Figs 1,3B).  Wang teaches one of the testing contacts (e.g. two left 106 in Fig 1) further including an extending portion (most left 120 in Fig 1 and Fig 4), and a bottom surface of the first portion 106 and a bottom surface of the second portion (e.g. most left 106 in Fig 1) are disposed on the same surface of an extending portion 120 (Figs 1,4).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device package of the references including Ikawa and Min by disposing the bottom surface of the first portion and the bottom surface of the second portion on the same surface of an extending portion, as taught by Abe and Wang.  This is because of the desirability to employ the same extension portion to provide electrical connection to the first portion and the second portion so that electrical testing of the semiconductor device package can be performed.
 

Response to Amendment  
Applicant's Amendment filed 09 February 2020 and remarks thereof with respect to claims 1,8,25-42 have been considered but are moot in view of the new ground(s) of rejection

Regarding Min (2021/0280476):   
Applicant mainly remarked (at 2/9/2022 remark page 7-8) that Applicant respectfully submits that Min fails to disclose every element of claim 1, including 
“the testing contacts are configured to detect a mis-alignment between the substrate and an electronic component disposed on the substrate by an electrical connection formed between at least one of the testing contacts and a dummy pad on the electronic component.”

Applicant argued (at 02/09/2022 remark page 7-8) that 
For example, paragraph [0038] of Min states that “[t]he main bump pad 210, the first side bump pad 220, and the second side bump pad 230 are all electrically connected by the joint 620, so that the detection results of the detection unit 510 may all be short-circuited states. Because the detection results by the detection unit 510 are all short-circuited states, the determination unit 520 may determine that no failure has occurred.” (Emphasis added).   “Therefore, the mechanism (e.g. using electrical connection to determine the failure (e.g., rotation or shift in Min is different from electrical disconnection [???] recited in claim 1.

In response, this is noted and found unconvincing.  As applied previously in the rejections, Min discloses the every element and limitation of the claimed invention as recited in claim 1, as claimed.  
Contrary to Applicant’s remarks above, Min clearly discloses wherein the determination unit 520 may also determine that a failure has occurred  (See Min, at para 65 for misalignment, Figs 14-15; and  Figs 8-9 and para 48-50 for mis-alignment).
Claimed subject matter, not the specification, is the measure of invention.  Limitations in the specification cannot be read into the claims for the purpose of avoiding the prior art.  In Re Self, 213 USPQ 1,5 (CCPA 1982); In Re Priest, 199 USPQ 11,15 (CCPA 1978).   During examination, the claims must be interpreted as broadly as their terms reasonably allow. > In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)

*****************
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 9Am -5:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822